

116 HRES 838 IH: Commemorating the 10th anniversary of the Kleen Energy Systems natural gas explosion.
U.S. House of Representatives
2020-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 838IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2020Mr. Courtney (for himself, Ms. DeLauro, Mr. Larson of Connecticut, Mr. Himes, and Mrs. Hayes) submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONCommemorating the 10th anniversary of the Kleen Energy Systems natural gas explosion.
	
 Whereas, on February 7, 2010, six workers died and dozens were injured in an explosion at the Kleen Energy Systems power station construction site in Middletown, Connecticut, when natural gas that had pooled on the ground caught fire;
 Whereas Peter C. Chepulis, Ronald J. Crabb, Raymond E. Dobratz, Kenneth W. Haskell, Jr., Roy D. Rushton, and Vance C. Walters tragically lost their lives as a result of this preventable catastrophe;
 Whereas the Occupational Safety and Health Administration found willful violations of safety protocol that led to the explosion; Whereas fines assessed as a result of these violations were miniscule compared to the lives lost and the public resources required to rescue the injured, investigate the causes, and clean up the damage;
 Whereas the statutory fines under the Occupational Safety and Health Act of 1970 are woefully out of date due to Congress’ failure to modernize the law since its passage;
 Whereas each day an average of 14 workers are killed due to workplace injuries in the United States; and
 Whereas tens of thousands of Americans with workplace injuries and illness have become permanently disabled: Now, therefore, be it
	
 That the House of Representatives— (1)honors the memories of the workers killed in the Kleen Energy Systems natural gas explosion on February 7, 2010;
 (2)expresses its deepest sympathy to the families of the victims and those whose lives have been irreparably changed as a result of this disaster; and
 (3)recognizes— (A)the risks that workers face on the job; and
 (B)the need to strengthen and modernize the Occupational Safety and Health Act of 1970 to better— (i)prevent deadly disasters;
 (ii)protect workers from occupational injury, illness, and retaliation; and (iii)hold employers accountable for violations of safety laws.
					